Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 28, 2019

The Court of Appeals hereby passes the following order:

A19I0197. JENNIFER DIANNE HUNTER et al. v. PROGRESSIVE
     MOUNTAIN INSURANCE COMPANY.

      Jennifer Dianne Hunter and Lewis Ladon Hunter were involved in a car
accident with an uninsured driver. At the time of the accident, the Hunters were
insured by Progressive Mountain Insurance Company. The Hunters and Progressive
filed cross-motions for summary judgment on the issue of uninsured motorist
coverage. The trial court granted in part and denied in part both motions. The
Hunters seek an interlocutory appeal of the trial court’s decision.
      Pursuant to OCGA § 9-11-56 (h), “[a]n order granting summary judgment on
any issue or as to any party shall be subject to review by appeal.” Here, the Hunters
seek to challenge that portion of the trial court’s order granting in part Progressive’s
motion for summary judgment. “This Court will grant a timely application for
interlocutory review if the order complained of is subject to direct appeal and the
applicants have not otherwise filed a notice of appeal.” Spivey v. Hembree, 268 Ga.
App. 485, 486 n. 1 (602 SE2d 246) (2004).
      Accordingly, this interlocutory application is hereby GRANTED. The Hunters
shall have ten days from the date of this order to file a notice of appeal in the trial
court. If the Hunters have already filed a notice of appeal from the order at issue
here, they need not file a second notice. The clerk of the trial court is DIRECTED to
include a copy of this order in the record transmitted to the Court of Appeals.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/28/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.